QUESTION: May a part-time Municipal Judge, upon request of the Police Department, don a bullet proof vest, sign an appropriate waiver and ride around with the police in a patrol car to observe what they do?
WE ANSWER: NO.
Canon 1: “A Judge Should Uphold the Integrity and Independence of the Judiciary.”
Canon 2A: “A judge should respect and comply with the law and act at all times in a manner that promotes public confidence in the integrity and impartiality of the judiciary.”
Canon 3E(1): “A judge should disqualify himself or herself in a proceeding in which the judge’s impartiality might reasonably be questioned, including but not limited to instances where:
(a) the judge has ... personal knowledge of disputed evidentiary facts concerning the proceedings.”
Canon 4: “A Judge Should So Conduct the Judge’s Extra-Judicial Activities as to Minimize the Risk of Conflict With Judicial Obligations
A. Extra-judicial activities in general. A judge should conduct all of the judge’s extra-judicial activities so that they do not:
(1) cast reasonable doubt in the judge’s capacity to act impartially as a judge.
*669(2) ...
(3) interfere with the proper performance of judicial duties.”

DISCUSSION

Obviously, Canon 2 would require a judge to recuse from any ease that might arise out of contacts made by the police in the presence of the judge because of the personal knowledge the judge would obtain. This would thus bring into play the provisions of Canon 4 as being conduct which would conflict with the judge’s judicial obligations and as such should be avoided.
Further, public knowledge that the judge was riding with police officers during the performance of their duties would certainly give rise to a question of the judge’s impartiality and independence as required by Canons 1, 2 and 3; and would therefore be a prohibited activity.
/s/ Robert L. Bailey, Chairman
/s/ Robert D. Simms, Vice Chairman
/s/ Milton C. Craig, Secretary